DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 9 and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Khalid et al. (Pub No US 2017/0289219). Hereinafter, referenced as Khalid.

Regarding claim 1, Khalid discloses a method comprising: 
selecting at least one image portion to be downloaded in order to render audiovisual content by way of a rendering device (Paragraphs [0066] [0067] figures 6A and 6B; presenting at least part of content sector 604-1 within the world 600), 

determining a future direction of observation on the basis of the determined location (Paragraphs [0018] [0105] [0106] figures 12 and 13; accurately predict 1308 user input performed by the user at a future time based on the direction of the determined audio cue 1202, e.g. gunshot, voice of a person, etc.), 
selecting at least one portion of the image on the basis of the determined future direction of observation (Paragraphs [0105] [0106] [0112] figures 12 and 13; transmit a command to begin streaming the second content file, e.g. content sector 604-2, prior to the future time 1310 with audio cure 1202), 
and downloading the at least one selected image portion Paragraphs [0105] [0106] [0113] figures 12 and 13; receive the second content file 1312, e.g. content sector 604-2).

Regarding claim 2, Khalid discloses the method as claimed in claim 1; moreover, Khalid discloses that the location of the sound source (e.g. audio cue 1202, e.g. gunshot, voice of a person, etc.) on the basis of which the future direction of observation is determined is determined by analyzing at least one audio component (e.g. volume intensity) of the audiovisual content (Paragraphs [0018] [0105] [0106] figures 12 and 13; accurately predict 1308 user input performed by the user at a future time based on the 

Regarding claim 3, Khalid discloses the method as claimed in claim 1; moreover, Khalid discloses that the location of the sound source on the basis of which the future direction of observation is determined is determined by metadata (e.g. data) associated with one or more audio components of the audiovisual content (Paragraph [0105] figure 12; Device 400 and/or system 500 may access data indicating that an audio cue 1202 may occur at a future time).

Regarding claim 4, Khalid discloses the method as claimed in claim 1; moreover, Khalid discloses receiving data coming from sensors associated with the rendering device (Paragraphs [0045] figure 12; media player device 112 may include sensors to detect motion, direction and orientation), 
wherein the at least one selected image portion furthermore comprises image portions visible (e.g. field of view 604) from at least one intermediate direction of observation (e.g. content sector 602-1-2) between a current direction of observation (e.g. content sector 602-1) obtained on the basis of the data coming from the sensors associated with the rendering device and the determined future direction of observation (Paragraphs [0045] [0049] [0050] figure 12; e.g. content sector 602-2 containing the determined audio cue 1202. Wherein the user input may include a change to an orientation of the display screen of the media player device 112 with respect to an x-axis, a y-axis, and a z-axis that are all orthogonal to one another).

Regarding claim 5, Khalid discloses the method as claimed in claim 4; moreover, Khalid discloses that the intermediate direction of observation (e.g. content sector 602-1-2) corresponds to a direction of observation between the current direction of observation (e.g. content sector 602-1) and the future direction of observation (e.g. content sector 602-2) when a user performs a rotation from the current direction of observation to the future direction of observation, in a direction that minimizes the amplitude of this rotation (Paragraphs [0069] [0070] [0075] figure 12; partially overlapping content sectors 602-1, 602-1-2, 602-2).

Regarding claim 6, Khalid discloses the method as claimed in claim 4; moreover, Khalid discloses that the determined location of the sound source (e.g. audio cue 1202, e.g. gunshot, voice of a person, etc.) is modified such that the user is incited to perform at least one rotation in a particular direction in order to orient the user toward the sound source (Paragraph [0106] figure 12; ambient sounds may not be included within audio cue 1202, since ambient sounds, e.g. traffic, wind, etc., may not lead to a prediction that user 202 will direct field of view 604 to the source of the ambient sounds).


Regarding claim 7, Khalid discloses all the limitations of claim 7; therefore, claim 7 is rejected for the same reasons stated in claim 1.

Regarding claim 8, Khalid discloses the device as claimed in claim 7; moreover, Khalid discloses that the device for selecting is implemented in the immersive rendering 

Regarding claim 9, Khalid discloses the device as claimed in claim 7; moreover, Khalid discloses that the device for selecting is implemented in a broadcast server (Paragraphs [0030] [0055] [0056] figures 1 and 4; head-mounted virtual reality device 112-1; wherein the operations of device 400 may be implemented by a remote server).


Regarding claim 11, Khalid discloses all the limitations of claim 11; therefore, claim 11 is rejected for the same reasons stated in claim 1.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNIOR O MENDOZA whose telephone number is (571)270-3573.  The examiner can normally be reached on Mon-Fri 11 am - 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUNIOR O MENDOZA/Primary Examiner, Art Unit 2423